United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
No appearance, for the Director

Docket No. 11-1045
Issued: January 19, 2012

Oral Argument August 23, 2011

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2011 appellant, through his representative, filed a timely appeal of an
Office of Workers’ Compensation Programs’ (OWCP) decision dated March 10, 2011. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of the November 26, 2003
wage-earning capacity determination.
FACTUAL HISTORY
Appellant, a 54-year-old letter carrier, filed a Form CA-2 claim for benefits on March 12,
2003, alleging that he sustained a bilateral foot condition causally related to employment factors.

1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for aggravation of bilateral pes planus deformity.
compensation benefits for total disability.

It paid him

On September 18, 2003 appellant accepted a modified, rehabilitation position as a carrier
technician. The job was tailored to his physical restrictions and allowed him to work for eight
hours per day, with route walking not exceeding two hours per shift, standing not exceeding two
consecutive hours, with a 15-minute break between periods of standing. The offer stated that “If
you accept this job offer, the effective date will be October 4, 2003.”
By decision dated November 26, 2003, OWCP issued a formal wage-earning capacity
decision. It found that appellant had worked more than 60 days in the modified position and that
the actual wages he earned in the modified position of carrier technician, $829.46 per week,
fairly and reasonably represented his wage-earning capacity.
Appellant worked at his modified job until June 1, 2010. By letter dated June 17, 2010,
OWCP advised him that it had received a Form CA-7 claim for wage-loss compensation from
him, claiming compensation as of June 1, 2010 under claim numbers xxxxxx915 and
xxxxxx950.2 It stated that the available evidence showed that the employing establishment had
withdrawn specific hours of appellant’s limited-duty assignment effective June 1, 2010, as part
of its National Reassessment Process. OWCP informed him that, if he believed modification of
the November 26, 2003 loss of wage-earning capacity (LWEC) determination was warranted, he
needed to submit factual evidence, legal argument or medical evidence in support of his claim.
Appellant submitted a March 17, 2003 surgical report, which indicated that he underwent
a first metacarpal fusion procedure of the right foot. Dr. Snehal C. Dalal, Board-certified in
orthopedic surgery, performed the procedure to ameliorate first metatarsophalangeal
degenerative arthritis of the right foot. He also submitted several progress reports from his
treating physician, Daniel S. Toutant, a specialist in podiatry, from 2009 and 2010.
By decision dated July 30, 2010, OWCP denied modification of its November 26, 2003
LWEC decision. It denied appellant’s claims for wage-loss compensation, finding that he failed
to submit evidence sufficient to establish one of the three criteria required to modify the LWEC
decision.
By letter dated January 26, 2011, appellant, through his representative, requested a
review of the written record.
By decision dated March 10, 2011, an OWCP hearing representative affirmed the
July 23, 2009 LWEC decision. He found that appellant had failed to establish that the
November 26, 2003 wage-earning capacity warranted modification. The hearing representative
also denied the claim for compensation for wage loss as of June 1, 2010 and continuing.

2

The instant record does not contain a copy of this claim.

2

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 Section 8115(a) of FECA provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageCompensation payments are based on the wage-earning capacity
earning capacity.4
determination and it remains undisturbed until properly modified.5
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.6 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.7
OWCP’s procedure manual provides that factors to be considered in determining whether
the claimant’s work fairly and reasonably represents his wage-earning capacity include the kind
of appointment, that is, whether the position is temporary, seasonal or permanent and the tour of
duty, that is, whether it is part time or full time.8 OWCP procedures provide that a determination
regarding whether actual earnings fairly and reasonably represent wage-earning capacity should
be made after an employee has been working in a given position for more than 60 days.9
ANALYSIS
In its June 17, 2010 and March 10, 2011 decisions, OWCP denied modification of the
November 26, 2003 LWEC determination. It found that the modified carrier technician position
that was the subject of the original LWEC fairly and reasonably represented appellant’s wageearning capacity. Once the wage-earning capacity of an injured employee is determined, a
modification of such determination is not warranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated or the original determination was, in fact, erroneous. Appellant’s
representative does not contend that modification of the November 26, 2003 LWEC
3

See Katherine T. Kreger, 55 ECAB 633 (2004). See 5 U.S.C. § 8115 (determination of wage-earning capacity).

4

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

5

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

6

Sharon C. Clement, 55 ECAB 552 (2004).

7

T.M., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (July 1997).

3

determination was warranted due to a material change in the nature and extent of the injuryrelated condition, nor does the evidence establish that he has been retrained or otherwise
vocationally rehabilitated. He contends, rather, that the original determination was, in fact,
erroneous.
The Board finds that the wage-earning capacity determination was erroneous when
issued.
Appellant had been employed in a full-time position as a letter carrier at the time he
became totally disabled due to his accepted aggravation of bilateral pes planus deformity
condition. He assumed the modified carrier technician job which was the basis of the
November 26, 2003 LWEC when he returned to work, effective October 4, 2003. The Board
finds that the November 26, 2003 wage-earning capacity determination was in error. OWCP
failed to follow its procedures in determining that appellant had worked in the position for at
least 60 days. The record establishes that he accepted the modified carrier technician job on
September 18, 2003; the job offer, however, stated that the position did not become effective
until October 4, 2003. Thus the evidence of record supports that appellant did not work in the
position offered by the employing establishment for more than 60 days prior to the
November 26, 2003 OWCP wage-earning capacity determination. The Board, therefore, finds
that OWCP failed to follow its established procedures as it did not show that appellant performed
the modified carrier technician position consistently for 60 days.10 Thus, OWCP failed to meet
its burden of proof. Accordingly, the Board finds that the October 4, 2003 position did not fairly
and reasonably represent appellant’s wage-earning capacity.
CONCLUSION
The Board finds that appellant has met his burden of proof to modify the November 26,
2003 wage-earning capacity decision on the grounds that the original decision was in error, as he
had not worked in the October 4, 2003 position for 60 days before OWCP issued the
November 26, 2003 wage-earning capacity decision. Accordingly, the Board finds that OWCP
improperly denied modification of the November 26, 2003 wage-earning capacity determination.

10

See Amalia Stys, Docket No. 96-521 (issued June 9, 1998) (where the Board found that, as the claimant was
terminated after 56 days of employment, she did not have 60 days of actual wages from which OWCP could derive a
fair and reasonable representation of her wage-earning capacity).

4

ORDER
IT IS HEREBY ORDERED THAT the March 10, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 19, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

